COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-009-CR


CHRISTOPHER KERRY NORTON                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE

                                    ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On September 15, 2008, we abated this appeal because the original

certification of appellant’s right of appeal was defective. 2 We ordered the trial


      1
          … See Tex. R. App. P. 47.4.
      2
       … Although the trial court’s certification of appellant’s right to appeal
stated that this case “is not a plea-bargained case and the defendant has the
right of appeal,” the record shows that appellant pled guilty pursuant to a plea
bargain. See Tex. R. App. P. 25.2(a)(2); Shankle v. State, 119 S.W.3d 808,
812–14 (Tex. Crim. App. 2003); Carender v. State, 155 S.W.3d 929, 930–31
(Tex. App.—Dallas 2005, no pet.) (applying Shankle to case in which State
court to file an amended certification of appellant’s right of appeal.    After

receiving an amended notice of appeal from the trial court indicating that this

case “is a plea-bargain case, and [appellant] has NO right of appeal,” we

reinstated the appeal and sent appellant a letter giving him the opportunity to

show grounds why the appeal should not be dismissed based upon the new

certification. See Tex. R. App. P. 25.2(d), 43.2(f). We have not received a

response showing grounds for continuing the appeal.

      Therefore, in accordance with the amended trial court certification, we

dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006); Jackson v. State, 168 S.W.3d 239,

243 (Tex. App.—Fort Worth 2005, no pet.).




                                                 PER CURIAM

PANEL: LIVINGSTON, J.; CAYCE, C.J.; and MCCOY, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 20, 2008




waived enhancement paragraphs, thus reducing the maximum punishment from
ninety-nine years or life (enhanced first degree felony) to twenty years (second
degree felony)).

                                       2